Case 1:19-cv-00145-ER Document 75 Filed 08/23/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
TROIKA MEDIA GROUP, INC., TROIKA-MISSION
HOLDINGS, INC., MISSIONCULTURE LLC, Intex Noe louevianaa-eRi
MISSION-MEDIA HOLDINGS LIMITED, MISSION- :  “TCCX NO: ba-cv- ;
MEDIA LTD., and MISSION MEDIA USA INC,
Plaintiffs, DECLARATION OF
. MICHAEL TENORE, ESQ.
-against- ’ IN SUPPORT OF MOTION
FOR WITHDRAWAL
NICOLA STEPHENSON, JAMES STEPHENSON, and’ OF COUNSEL OF RECORD

 

ALLMAC LLC,

Defendants. '
xX

 

I, MICHAEL TENORE, ESQ., declare under the penalties of perjury as follows:

1. Tam the General Counsel of Troika Media Group, Inc., Troika-Mission Holdings,
Inc., Missionculture LLC, Mission-Media Holdings Limited, Mission-Media Ltd., and Mission
Media USA Inc. (together “Troika Media Group”), Plaintiffs in this action.

2. To date, Troika Media Group has been represented by the law firms Withers
Bergman LLP (“Withers”) and Feder Kaszovitz LLP (“Feder Kaszoviz”) in this proceeding,

3. Troika Media Group and Withers have agreed that Troika Media Group will no
longer be represented by Withers, but will continue to be represented by Feder Kaszovitz.

4, Accordingly, together with Withers, I respectfully request that this Court issue an
Order permitting Withers to withdraw as counsel of record for all Plaintiffs in the above-
captioned action proceedings.

I hereby declare under penalty of perjury that the foregoing in true and correct.

thw Jo~

Michael Tenore #

Executed on: August ZL, 2019
